Case 19-23934-JNP           Doc 22   Filed 01/16/20 Entered 01/16/20 13:38:40        Desc Main
                                     Document     Page 1 of 4


B 210        210




                                     District of New Jersey
          Gregory L. Young
          Genae L. Young,
          dba - 1 Extraordinary Life, LLC                                      19-23934-JNP
                                                                    Case No. ________________




U.S. Bank Trust National Association,
as Trustee of the Igloo Series IV Trust           Nationstar Mortgage LLC d/b/a Mr. Cooper
______________________________________              ____________________________________


                                                                                5-1
                   c/o SN Servicing Corporation                          $360,374.74
                   323 Fifth Street                                       09/05/19
                   Eureka, CA 95501
                                                                   877-343-5602
                                1077                                          0418




        /s/Jonathan Schwalb                                   01/13/20
Case 19-23934-JNP           Doc 22           Filed 01/16/20 Entered 01/16/20 13:38:40             Desc Main
                                             Document     Page 2 of 4




           Form 2100



                                                                    New Jersey
           Gregory L. Young
           Genae L. Young,
           dba - 1 Extraordinary Life, LLC                       19-23934-JNP
                                                      Case No. ________________




               5-1

                                                                  09/05/19




   Nationstar Mortgage LLC d/b/a Mr. Cooper
                                                                                  U.S. Bank Trust National Association,
                                                                                  as Trustee of the Igloo Series IV Trust


   Nationstar Mortgage LLC d/b/a Mr. Cooper
   Bankruptcy Department                                                      c/o SN Servicing Corporation
   PO Box 619096                                                              323 Fifth Street
   Dallas, TX 75261-9741                                                      Eureka, CA 95501
Case 19-23934-JNP              Doc 22      Filed 01/16/20 Entered 01/16/20 13:38:40      Desc Main
                                           Document     Page 3 of 4



     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY

     Caption in Compliance with D.N.J. LBR 9004-1(b)

     Jonathan Schwalb, Esq.
     Friedman Vartolo LLP
     85 Broad Street, Suite 501
     New York, New York 10004
     P: (212) 471-5100
                                                          Case No.:              19-23934-JNP
                                                                             ____________________

                                                          Chapter:                    13
                                                                             ____________________


     In Re:                                               Adv. No.:          ____________________
     Gregory L. Young                                     Hearing Date:      ____________________
     Genae L. Young,
     dba - 1 Extraordinary Life, LLC                      Hon. Judge:        Jerrold N. Poslusny Jr.
                                                                             ____________________




                                     CERTIFICATION OF SERVICE

1. I, ____________________________
       Quincy King                 :

           ☐ represent ______________________________ in the this matter.

           ☐ am the secretary/paralegal for ___________________________,
                                             Jonathan Schwalb, Esq.      who represents
           ______________________________
           SN Servicing Corporation       in the this matter.

           ☐ am the ______________________ in the this case and am representing myself.



2.         On _____________________________
                     January 16, 2020      , I sent a copy of the following pleadings and/or documents
           to the parties listed in the chart below.
              - Transfer of Claim



3.         I certify under penalty of perjury that the above documents were sent using the mode of service
           indicated.

Date:      _______________________
           January 16, 2020                              /s/Quincy King
                                                         __________________________________
                                                         Signature
Case 19-23934-JNP        Doc 22   Filed 01/16/20 Entered 01/16/20 13:38:40      Desc Main
                                  Document     Page 4 of 4




 Name and Address of Party Served         Relationship of               Mode of Service
                                         Party to the Case
Gregory L. Young                                             ☐ Hand-delivered
16 Thousand Oak Dr.
                                       Debtor(s)             ☐ Regular mail
Sicklerville, NJ 08081
                                                             ☐ Certified mail/RR
Genae L. Young
dba - 1 Extraordinary Life, LLC                              ☐ E-mail
16 Thousand Oak Dr.                                          ☐ Notice of Electronic Filing (NEF)
Sicklerville, NJ 08081
                                                             ☐ Other _____________________
                                                               (as authorized by the court *)

Victor Druziako                                              ☐ Hand-delivered
Law Office of Victor Druziako, PC
1882 W Landis Avenue                   Debtor(s) Attorney    ☐ Regular mail
Vineland, NJ 08360                                           ☐ Certified mail/RR
                                                             ☐ E-mail
                                                             ☐ Notice of Electronic Filing (NEF)
                                                             ☐ Other _____________________
                                                               (as authorized by the court *)

Isabel C. Balboa                                             ☐ Hand-delivered
Chapter 13 Standing Trustee
Cherry Tree Corporate Center           Trustee               ☐ Regular mail
535 Route 38 - Suite 580                                     ☐ Certified mail/RR
Cherry Hill, NJ 08002
                                                             ☐ E-mail
                                                             ☐ Notice of Electronic Filing (NEF)
                                                             ☐ Other _____________________
                                                               (as authorized by the court *)

U.S. Trustee                                                 ☐ Hand-delivered
US Dept of Justice
Office of the US Trustee               U.S. Trustee          ☐ Regular mail
One Newark Center Ste 2100                                   ☐ Certified mail/RR
Newark, NJ 07102
                                                             ☐ E-mail
                                                             ☐ Notice of Electronic Filing (NEF)
                                                             ☐ Other _____________________
                                                               (as authorized by the court *)



                                              2
